UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 

In re:

Chapter 7
JUDITH A. ALTERIO Case No. 19-36305-CGM
A/K/AJ}UDY A. ALTERIO,

Debtor.

 

AFFIRMATION IN SUPPORT OF CREDITOR’S MOTION
FOR RELIEF FROM THE AUTOMATIC STAY

TO THE HONORABLE CECELIA G. MORRIS, CHIEF BANKRUPTCY JUDGE:

I, Erina Fitzgerald, Esq., am an attorney duly admitted to practice law in the
Courts of this State and in the United States Bankruptcy Court for the Southern District of
New York and hereby state as follows:

1. Tsubmit the within Affirmation under penalty of perjury in support of the
Motion of the secured creditor, Rushmore Loan Management Services LLC, as servicer
for Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not individually
but as trustee for Pretium Mortgage Acquisition Trust (the “Movant”), to terminate the
automatic stay in this case with respect to the real property commonly known as 33
Cumberland Road, Fishkill, New York 12524 (the “Premises”.

2. The Debtor claims the Premises as her residence which may be shared
with one or more tenants as indicated in the debtor’s recently filed Order to Show
Cause. (See this Court’s docket.)

3. As a result of the Debtor's default on the installment payments,

foreclosure proceedings were commenced in the Supreme Court of the State of New
York, County of Dutchess, bearing Index No. 6397/2012, which resulted in the
judgment of Foreclosure and Sale signed on November 23, 2016, by the Honorable
James V. Brands, J.5.C. directing the sale of the Premises at public auction by and under
the direction of the appointed referee. Annexed hereto as Exhibit A is a copy of the
Judgment of Foreclosure and Sale.

4, Pursuant to said Judgment, the Premises was sold at a public foreclosure
auction and a Referee’s Deed executed on August 14, 2018, and recorded with the Office
of the Dutchess County Clerk on September 17, 2018 at Document No. 02 2018 6707,
thereby placing title to the Premises into the Movant. Therefore, the Movant is entitled
to the immediate possession of the Premises. Copies of the Referee’s Deed and relevant
Power of Attorney are annexed hereto as Exhibit B.

5. Despite the foreclosure sale of the Premises, the Debtor continued to
occupy the Premises after the Judgment was entered, violating the Movant's right to the
immediate possession of same. Upon information and belief, neither the Debtor nor any
other occupants of the Premises have been provided a license or lease to remain at the
Premises, nor have any of the occupants timely asserted that they were entitled to
additional protection under the New York Protecting Tenants at Foreclosure Act, which
has been codified as RPAPL Section 1305.

6. Due to the lack of license or lease to remain at the Premises, the occupants
were in violation of the Notice to Vacate, and with no use and occupancy payments
being made, a holdover proceeding was accordingly commenced in the Town of Fishkill

Justice Court on or about March 13, 2019. Copies of the Notice of Petition commencing
2
holdover proceeding, Petition, 10-Day and 90-Day Notices to Vacate, and Affidavits of
Service are collectively annexed hereto as Exhibit C.

7, On June 30, 2019, the Town of Fishkill Justice Court entered a Judgment of
Possession and Warrant of Eviction in favor of the Movant. Annexed hereto as Exhibit
D are copies of the aforernentioned Judgment of Possession and Warrant of Eviction.

8, Upon information and belief, the Debtor attempted to obtain an Order to
Show Cause to Stay the Eviction, which was not granted.

9, As such, on August 6, 2019, the Debtor commenced the instant case under
the provisions of Chapter 7 of the Bankruptcy Code by the filing of a deficient petition
without any schedules. (See this Court's docket.) This is the third bankruptcy case
commenced by the Debtor since the entry of the Judgment of Foreclosure - in addition
to several Orders to Show Cause which were eventually denied ~ and both previous
cases commenced by the Debtor were dismissed for the Debtor's failure to prosecute
same. Annexed hereto as Exhibit E is a copy of a PACER search performed with regard
to the Debtor.

10. This honorable Court is respectfully referred to the full legal analysis of
the matter as it appears in the accompanying Memorandum of Law of the Movant, by
its attorneys, Knuckles, Komosinski & Manfro, LLP, and the Relief from Stay — Real
Estate and Cooperative Apartments Form dated September 5, 2019. Relief from Stay -
Real Estate ancl Cooperative Apartments form is annexed hereto as Exhibit F. For the

sake of brevity, the fuil legal analysis will not be repeated herein.
CONCLUSION

11. inlight of the foregoing, the Movant seeks leave to enforce the Judgment of
Possession and Warrant of Eviction against the Debtor and any occupants of the
Premises, and to remove same frorn the Premises.

12. The continuation of the automatic stay with respect to the Movant herein
furthers no purpose of the Bankruptcy Code, as the mortgage debt which once
encumbered the Premises has merged with and into the Referee’s Deed and no longer
exists. (See Exhibit A.) Therefore, the Movant is entitled to the immediate possession of
the Premises.

13. The Debtor has enjoyed the use and occupancy of the Premises without
paying any use and occupancy to the Movant.

14. Due to the history surrounding the Debtor’s actions with regard to the
Premises, it is highly likely that the Debtor will continue to file bankruptcy petitions in
bad faith until this Court enters an order prohibiting any future bankruptcy petitions
filed by the Debtor from staying the eviction proceeding.

15. In further support of this motion, a copy of a proposed Order granting the
within requested relief is annexed hereto as Exhibit G.

WHEREFORE, the Movant respectively requests an Order granting: (a) relief
from the automatic stay pursuant to 11 U.S.C. § 362(d)(1) so that it may exercise any and
all rights and remedies available to it under applicable law with respect to the Premises,
including but not limited to enforcing the Judgment of Possession and Warrant of

Eviction entered by the Town of Fishkill Justice Court against the Debtor and/or any
4
other occupant of the Premises; (b) i rem relief, pursuant to 11 U.S.C. § 362(d)(4)(B), 11
U.S.C, § 105(a), 11 U.S.C. § 109(p)(1) such that the automatic stay of any and all future
filings by the Debtor and/or any person having or claiming an interest in the Premises
within two years of the date of saic Order will not attach to said property and will
therefore not prevent the Movant from exercising any and all rights and remedies
available to it under applicable law with respect to the Premises; and (c) such other and
further relief as this honorable Court may deem just and proper.

Dated: September 9, 2019
Fishkill, New York

KNUCKLES, KOMOSINSKI & MANFRO LLP
Attorneys for Rushiuore Loan Management
Services LLC, as servicer for Wilmington Savings
Fund Society, FSB, doing business as Christiana
Trust, not individually but as trustee for Pretiunt
Mortgage Acquisition Trust

By: /s/ ERINA FITZGERALD, ESQ,
ERINA FITZGERALD, ESQ.
565 Taxter Road, Suite 590
Elmsford, New York 10523
(914) 345-3020
ef@kkmilp.com
